PRESS RELEASE November 10, 2008 CENTURY CASINOS REPORTS Q3 2008 RESULTS COLORADO SPRINGS, Colorado, November 10, 2008 – Century Casinos, Inc. (NASDAQ Capital Market®and Vienna Stock Exchange: CNTY) reported today the financial results for the three and nine months ended September 30, 2008. Third Quarter For the third quarter of 2008, net operating revenue was $21,861,000 and consolidated Adjusted EBITDA* was $4,906,000. This represents a 12% decrease in net operating revenue over the same quarter of last year ($24,724,000 in the third quarter of 2007) and a 16% decrease in consolidated Adjusted EBITDA* ($5,875,000 in the third quarter of 2007). Declines in net operating revenue at our properties in Colorado and Caledon, South Africa were partially offset by an increase in net operating revenue at the Company’s properties in Edmonton, Canada and Newcastle, South Africa. The Company reported a net loss of $14,198,000, or ($0.60) per basic and fully diluted share for the third quarter of 2008. Goodwill impairments and a valuation allowance established for U.S. deferred tax assets resulted in a reduction of $15,378,000, or $0.65 per basic and fully dilutedshare, to net earnings. Net earnings for the third quarter of 2007 were $1,949,000, or $0.08 per basic and fully diluted share. In light of the deterioration of the U.S. and Colorado economies, the Company decided to take a conservative approach and has written-off the goodwill of the two Colorado properties. Also, because of the current difficult economic environment in the U.S. and Colorado, the Company considered it prudent to put the U.S. deferred tax asset into a reserve (valuation allowance), which may still be applied against future taxable income. Nine months ended September 30, 2008 For the first nine months of 2008, net operating revenue was $64,387,000 and consolidated Adjusted EBITDA* was $13,849,000. This represents a 6% decrease in net operating revenue over the same period of last year ($68,458,000 in the first nine months of 2007) and a 13% decrease in consolidated Adjusted EBITDA* ($15,863,000 in the first nine months of 2007). Declines in net operating revenue at our properties in Colorado, particularly at Womacks, and a decline in the average exchange rate between the U.S. dollar and South African rand (“rand”) were partially offset by an improvement in net operating revenue at the Company’s property in Edmonton. The Company reported a net loss of $12,822,000, or ($0.55) per basic and fully diluted share for the nine months ended September 30, 2008. Goodwill impairments and a valuation allowance established for U.S. deferred tax assets resulted in a reduction of $15,378,000, or $0.66 per basic and fully dilutedshare, to net earnings. Net earnings for the first nine months of 2007 were $4,532,000, or $0.19 per fully diluted share ($0.20 per basic share). Property Results Century Casino & Hotel (Edmonton, Alberta, Canada) – Net operating revenue at the Century Casino & Hotel in Edmonton increased 14.7% to $5,656,000 for the third quarter of 2008 compared to $4,930,000 for the third quarter of 2007.Adjusted EBITDA* was $2,129,000 for the third quarter of 2008 and $1,503,000 for the third quarter of 2007, an increase of 41.7%. In the second half of 2007, the Company converted a dinner theater to a showroom venue that has drawn better attendance. The Alberta Gaming and Liquor Commission increased the number of slot machines at the casino from 600 to 650 in September 2007. In addition, the Company introduced 24-hour poker at the casino during the fourth quarter of 2007.All of these factors have led to additional play at the casino. * See discussion and reconciliation of Adjusted EBITDA below 1/11 Net operating revenue at the Century Casino & Hotel in Edmonton increased 25.4% to $17,008,000 for the nine months ended September 30, 2008 compared to $13,562,000 for the nine months ended September 30, 2007. Adjusted EBITDA* was $6,319,000 for the nine months ended September 30, 2008 compared to $3,651,000 in the same 2007 period, a 73.1% increase. Womacks Casino (Cripple Creek, Colorado, USA) - Net operating revenue at Womacks Casino in Cripple Creek, Colorado decreased 38.4% to $3,086,000 for the third quarter of 2008 from $5,011,000 for the third quarter of 2007.Gaming revenue in the Cripple Creek market as a whole declined 7.0% during this period compared to a 38.3% decline at Womacks.Management attributes this to a decline in consumer discretionary income, increased fuel prices and a smoking ban that went into effect on January1,2008. In addition, management believes that Womacks lost a significant amount of its customers due to a renovation that began during the fourth quarter of 2007 and continued through the first quarter of 2008. Finally, in late May 2008, a new larger casino opened in Cripple Creek.The Company is reviewing strategies to improve revenue at Womacks. The Company has replaced the property manager and reduced staffing levels at the casino. As a result of lower gaming revenue at Womacks, we recorded a $7.2 million impairment of goodwill at this property for the three months ended September 30, 2008.Womacks’ Adjusted EBITDA* for the third quarter of 2008 was $616,000 compared to $1,832,000 in the third quarter of 2007, a decrease of 66.4%. The decrease in Adjusted EBITDA* is due to the decline in revenue, which management believes was a result of the above mentioned factors. Womacks’ net operating revenue decreased 34.7% to $8,827,000 for the nine months ended September 30, 2008 from $13,510,000 for the nine months ended September 30, 2007. Gaming revenue in the Cripple Creek market as a whole declined 9.0% compared to a 33.2% decline at Womacks.Womacks’ Adjusted EBITDA* for the nine months ended September 30, 2008 was $1,328,000 compared to $4,804,000 in the same 2007 period. The decrease in Adjusted EBITDA* is primarily due to the decline in revenue. Century Casino and Hotel (Central City, Colorado, USA) – Net operating revenue at the Century Casino and Hotel in Central City decreased 21.8% to $4,655,000 for the third quarter of 2008 compared to $5,954,000 reported for the third quarter of 2007.Adjusted EBITDA* for the Century Casino & Hotel in Central City for the third quarter of 2008 decreased to $1,184,000 compared to $1,769,000 in the third quarter of 2007, a 33.1% decrease. The decrease in Adjusted EBITDA* is primarily due to a decrease in gaming revenue, the direct result of a decline in the Central City market as a whole of 20.1% during this period. As a result of lower gaming revenue at the Century Casino and Hotel in Central City, we recorded a $2.1 million impairment of goodwill at this property for the three months ended September 30, 2008. Net operating revenue at the Century Casino and Hotel in Central City was $13,679,000 for the nine months ended September 30, 2008 compared to $15,529,000 for the nine months ended September 30, 2007, a decrease of 11.9%. Gaming revenue in the Central City market as a whole decreased 20.3% during this period. Adjusted EBITDA* for the Century Casino & Hotel in Central City for the nine months ended September 30, 2008 was $3,235,000 compared to $3,902,000 in the same 2007 period, a decrease of 17.1%. The decrease in Adjusted EBITDA* is primarily due to the decline in revenue. * See discussion and reconciliation of Adjusted EBITDA below 2/11 On December 31, 2007, the Company acquired the remaining 35% of all issued and outstanding partnership units from the minority investor in its casino in Central City, Colorado. The Company now recognizes 100% of the casino’s net income or losses. The Caledon Hotel, Spa and Casino (Caledon, South Africa) – Net operating revenue at the Caledon Hotel, Spa and Casino decreased 12% to $3,988,000 for the third quarter of 2008 compared to $4,526,000 reported for the third quarter of 2007, primarily due to a decline in the average exchange rate between the U.S. dollar and the rand and lower customer attendance. Net operating revenue in rand decreased 4.7% to ZAR 31,000,000 for the third quarter of 2008 from ZAR 32,519,000 for the third quarter of 2007. Our market share of the Western Cape gaming revenue declined from 5.1% for the third quarter of 2007 to 4.8% for the third quarter of 2008.
